DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seth Rodack on April 25, 2022.
The application has been amended as follows:

Claim 11: The claim has been amended as follows. 
-- 11. (Currently Amended) A non-transitory machine-readable storage medium, wherein the machine- readable storage medium stores a machine-executable instruction, and the machine-executable instruction, when executed by a processor, implements the method for directional sound emission of an audio device according to claim 1.--

Allowable Subject Matter
Claims 1, 3-5 and 10-11 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a method for directional sound emission of an audio device, wherein the audio device comprises a built-in loudspeaker whose opening direction is adjustable and a spherical microphone array, and the method comprises: by using the spherical microphone array, determining a spatial position of a sound- emission sound source of a user; according to a relationship among the spatial position of the sound-emission sound source of the user, a center position of the audio device and an opening position of the loudspeaker, determining a horizontal compensatory angle and a vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the user, respectively; and adjusting the opening direction of the loudspeaker, so that the horizontal compensatory angle and the vertical compensatory angle are made to be zero, was known in the art at the time of the invention as evidenced by Tateishi et al (US 20200329308 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Tateishi in order to provide: 
the determining the vertical compensatory angle of the opening direction of the loudspeaker relative to the spatial position of the sound-emission sound source of the user and/or the spatial position of the ear of the user further comprises: 
according to a first vertical position coordinate of the spatial position of the sound-emission sound source of the user, and a preset distance and/or angle relation in the rectangular vertical coordinate system between the spatial position of the ear of the user and the spatial position of the sound-emission sound source, determining the vertical position coordinate of the spatial position of the ear of the user as a second vertical coordinate; 
according to the third connecting line between the first vertical coordinate and the center position of the audio device together with a fourth connecting line between the second vertical coordinate and the center position of the audio device, forming a difference vertical compensatory angle as a second vertical compensatory angle; and
adjusting the opening direction of the loudspeaker, so that a sum of the first vertical compensatory angle and the second vertical compensatory angle is made to be zero, in a manner as claimed by the independent claim 1. 
Other prior art has been cited herein regarding methods for directional sound emission, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654